Citation Nr: 1126406	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to January 27, 2009 for the grant of service connection for hearing impairment.  

2.  Entitlement to an effective date prior to January 27, 2009 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In March 2011, the Board remanded the Veteran's case to afford the Veteran a video conference hearing.  A hearing was held on June 16, 2011, by means of video conferencing equipment with the appellant in Indianapolis, Indiana, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.  Thus, the remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the March 2011 video conference hearing, the Veteran withdrew the issues of entitlement to an initial disability rating in excess of 20 percent for service-connected hearing impairment and entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.  38 C.F.R. § 20.204.  Thus, the issues are no longer in appellate status.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  No formal or informal claim of entitlement to service connection for hearing impairment was received prior to January 27, 2009.  

3.  No formal or informal claim of entitlement to service connection for tinnitus was received prior to January 27, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 27, 2009 for the grant of service connection for hearing impairment have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.158, 3.400 (2010).

2.  The criteria for an effective date prior to January 27, 2009 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.158, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran has appealed the effective dates assigned after the grant of service connection for hearing impairment and the grant of service connection for tinnitus.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the United States Court of Appeals for Veterans Claims (Court) indicated that in cases where the underlying benefit being sought by the claimant has been granted and an effective date has been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  In this case, the Veteran was provided with notification regarding the assignment of effective dates prior to the rating decision on appeal.   In addition, the Statement of the Case included the regulations regarding effective dates and the RO explained why the Veteran's claims were being denied.  The Veteran and his representative have also presented arguments during the hearing and identified reasons as to why the Veteran was entitled to an earlier effective date.  Thus, the notification requirements have been met.   

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issues on appeal is in the claims file.  The Veteran has had the opportunity to present evidence and argument in support of his claims and nothing reflects he has indicated the existence of any relevant evidence that has not been obtained or requested.  With respect to the Veteran's claims for earlier effective dates for the grant of service connection for hearing impairment and the grant of service connection for tinnitus, the Board notes that adjudication of a claim for an earlier effective date in this case is based upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claims.  For example, any additional medical examination would only document the current severity of the Veteran's service-connected disabilities, not whether he satisfied the criteria for effective dates earlier than January 27, 2009.  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Effective Date

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  

'Claim' is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that January 27, 2009 is the correct date for the grant of service connection for hearing impairment and that January 27, 2009 is the correct date for the grant of service connection for tinnitus.   

The Veteran has contended that he is entitled to effective dates prior to January 27, 2009 as he had hearing problems when he separated from service in 1955.  During the video conference hearing, he testified that he discussed his disabilities with the Army and that he thought he may have filed some paperwork.   

Initially, after a review of the claims file, the Board notes that the first correspondence from the Veteran regarding disability benefits for hearing problems was received by the RO in January 27, 2009.  Although the Veteran stated that he may have corresponded regarding the filing of a claim, there is no evidence to support this.  

There is a presumption of regularity in the law to the effect that '[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.'  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of an appellant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62. 64-65 (1992).  Once the presumption of regularity has been rebutted by clear evidence, however, the burden of proof shifts to the VA to show that the administrative procedure was actually complied with.  The Veteran has not submitted any evidence demonstrating that there was a claim for disability benefits prior to January 27, 2009.  The only other evidence prior to January 27, 2009, is correspondence from the Veteran dated in February 1958.  However, the February 1958 correspondence only mentions dental treatment, not hearing impairment or tinnitus.  Therefore, the Board finds that there is insufficient evidence to rebut the presumption of regularity in RO operations.  Accordingly, applying the presumption to the instant case, the Board must conclude that the Veteran did not file an application for VA benefits regarding hearing impairment or tinnitus prior to January 27, 2009 that was lost or misplaced.

As noted above, the first correspondence from the Veteran regarding his hearing problems and tinnitus was received by the RO on January 27, 2009.  The only other correspondence from the Veteran in the claims file is dated in February 1958 and is absent for any mention of hearing impairment or tinnitus.  Therefore, the earliest effective date that can be assigned for the grant of service connection for hearing impairment and the grant of service connection for tinnitus is January 27, 2009.  The Board reiterates that the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Again, the Board recognizes the Veteran's reported medical history and his contention that he had hearing problems and tinnitus prior to his claim in January 27, 2009.  However, although entitlement arguably arose prior to his claim in January 27, 2009, the date of the claim, January 27, 2009, is later and is therefore the effective date for the award of service connection for hearing impairment and the award of service connection for tinnitus.  

Furthermore, the Board acknowledges the Veteran's statement that he had hearing problems since his separation from active service.  However, there is no evidence to show that the Veteran submitted his claims for service connection within one year after his separation from service in May 1955.  The law and regulations state that the effective date of an award of service connection for a disability may not be earlier than the date of receipt of claim unless the claim is received within one year of separation from service.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, the Veteran's claims for service connection were received more than 1 year after separation from service and, therefore, there is no legal basis to assign an earlier effective date for the awards of service connection.  Id.

In light of the above, the Board concludes that the preponderance of the evidence is against the claims for an effective date prior to January 27, 2009 for the grant of service connection for hearing impairment and for an effective date prior to January 27, 2009 for the grant of service connection for tinnitus.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date prior to January 27, 2009 for the grant of service connection for hearing impairment is denied.  

Entitlement to an effective date prior to January 27, 2009 for the grant of service connection for tinnitus is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


